Order, entered April 9, 1969, unanimously affirmed, with $50 costs and disbursements to defendant-respondent. The cross claim is sufficient as a pleading. (See CPLR 3014; Lane v. Mercury Record Corp., 21 A D 2d 602, 605, affd. 18 N Y 2d 889; Foley v. D’Agostino, 21 A D 2d 60.) This determination is without prejudice to an application at Special Term for a stay of proceedings on the cross claim, including disclosure proceedings thereon and the trial thereof, pending the trial of the main action and pending the accounting, if any, directed therein. Such application may be justified on the basis of the well-settled rule that a subsequent action may be stayed pending the trial of a prior action between the same parties where there are overlapping issues and the determination of the prior action may dispose of or limit issues which are involved in the subsequent action. (See 3 Carmody-Wait 2d, New York Practice, §§ 22:15, 22:16; Trieber v. Hopson, 27 A D 2d 151; Hunter v. Hunter, 10 A D 2d 937; CPLR 2201). Concur—■ Eager, J. P., Capozzoli, Tilzer and Steuer, JJ.